DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed 01/25/2021.
In view of the Amendment, the objection to the drawings and the rejection of claims 6, 20, and 28 under 35 USC 112, as set forth in the Office Action dated 10/26/2020, are withdrawn.
Claims 15-20 and 25-28 are amended.
Claims 1-6, 8-14, and 22-24 are canceled.
Claims 15-20 and 25-28 are pending.

Terminal Disclaimer
The terminal disclaimer filed on January 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,583,231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejection of claims 15-20 and 27-28 under nonstatutory double patenting is overcome.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
	Claim 1, line 2, replace “a a vena cava” with --a vena cava--.
The above Examiner’s Amendment is made to correct an obvious typographical error.

Allowable Subject Matter
Claims 15-20 and 25-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of the addition of indicated allowable subject matter to the independent claim. The prior art of record fails to teach or reasonably suggest, with the context of the other claimed elements, the concept of inserting a blood pump with the claimed structure into a vena cava of a subject downstream of junctions of the vena cava with all the renal veins of the subject; and pumping the blood through the vena cava in an antegrade direction, by rotating the impeller of the blood pump.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792